Citation Nr: 0728257	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right elbow fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1983 to March 1986.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) which continued 
a 10 percent rating for a right elbow disability (upon 
expiration of a temporary total (100 %) convalescence rating 
period).  In May 2007, a Travel Board hearing was held before 
the undersigned.  A transcript of that hearing is of record.  
At the hearing, the veteran was granted a sixty day abeyance 
period for submission of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

On January 2006 VA examination it was noted that the 
veteran's right elbow disability did not impair his 
activities of daily living or employment.  The examiner also 
noted that there was no significant history of flare-ups.  
However, at the May 2007 Travel Board hearing, the veteran 
testified that he was currently being treated for his right 
elbow disability and identified the facility.  Records from 
that facility Cooper Family Medicine are not associated with 
the claims file and must be secured.  He also indicated that 
his right elbow disability had increased in severity, and 
interfered with his activities of daily living as well as his 
job responsibilities.  He stated that he takes a strong anti-
inflammatory medication due to an increase in flare-ups.  In 
light of the foregoing, a contemporaneous examination is 
necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any and all sources of treatment 
he has received for his service connected 
right elbow disability since November 2002 
(and to provide releases for records of 
any private providers identified, 
specifically Cooper Family Medicine).  The 
RO should secure for the claims file 
complete records of such treatment from 
all sources identified.

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his service connected right 
elbow disability.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail.  The findings must include range 
of motion studies (to include any 
limitations due to pain, fatigue, weakness 
or incoordination).  The examiner should 
explain the rationale for any opinions 
given. 

3.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

